Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Geimer on 1/25/2022.
The application has been amended as follows: 
In Claim 3: Add a period to the end of the claim
In Claims 2-18, line 1: REPLACE “A method” WITH –The method –
CANCEL Claims 19-28
Election/Restrictions
This application is in condition for allowance except for the presence of claims 19-28 directed to an invention non-elected without traverse.  Accordingly, these claims have been cancelled (see above).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Arment (PGPub 2011/0247794) discloses a method of making a heat-exchanger tube, comprising the steps of: providing a metallic strip; rolling the metallic strip to emboss a surface texture to form an embossed surface of the metallic strip; roll-forming said metallic strip to a tubular shape, with said embossed surface of said metallic strip; and welding the edges of the roll-formed strip to form a heat-exchanger tube (para. 20). Arment does not disclose cold-rolling the metallic strip to emboss a hydrophobic surface texture to form an embossed surface of the metallic strip; roll-forming said metallic strip to a tubular shape, with said embossed surface of said metallic strip positioned on the exterior of the tubular shape. The prior art does not disclose nor render obvious these limitations in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/Primary Examiner, Art Unit 3726